Citation Nr: 0614327	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  02-15 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for gastritis.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral eye disability, and if so, whether 
service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979.  He apparently had subsequent Reserves or 
National Guard service, the exact dates of which remain 
unverified.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In September 20001, the veteran's representative submitted to 
the RO a statement from the veteran that refers to his dental 
problems.  This matter is REFERRED to the RO for appropriate 
action.

The Board hereby reopens the eye disability claim.  The 
reopened claim, along with the gastritis and psychiatric 
disorder claims, are REMANDED to the RO, via the Appeals 
Management Center in Washington, D.C.  The veteran will be 
notified if further action is required on his part.    


FINDINGS OF FACT

1.  The veteran did not appeal the RO's July 1998 denial of 
service connection for bilateral eye disability, of which he 
was notified in July 1998.  

2.  Evidence submitted after July 1998, on the issue of 
service connection for bilateral eye disability, is not 
cumulative or redundant of prior evidence of record; bears 
directly and substantially upon the specific matter under 
consideration; and is so significant that it must be 
considered to fairly decide the merits of the claim. 


CONCLUSION OF LAW

The July 1998 RO decision denying service connection for 
bilateral eye disability is final; new and material evidence 
has been received; and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2000), 
38 C.F.R. § 20.302 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence - Bilateral Eye Disability

An RO decision is final and not subject to revision on the 
same factual basis unless a notice of disagreement (NOD) is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.201, 20.302(a) 
(2005).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only with new and 
material evidence on that claim.  38 U.S.C.A. § 5108 (West 
2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

"New and material" evidence is existing evidence not 
previously submitted to agency decisionmakers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); 38 C.F.R. § 3.156 (2000).

In July 1998, the RO denied the veteran's original eye 
disorder service connection claim.  A July 14, 1998 letter 
notified the veteran of the denial and of appeal rights and 
procedures.  He did not initiate appeal.  The record 
documents no subsequent communication from the veteran on 
that claim until August 2000, when he sought to reopen the 
claim.  In July 2001, the RO denied the claim on the grounds 
that no new and material evidence was submitted to reopen it.  
The veteran subsequently perfected an appeal to the Board.  


The July 1998 rating decision is the last final denial, and 
the Board must find that new and material evidence was added 
to the record thereafter to reopen the claim.  It does not 
have jurisdiction to review the merits of the underlying 
claim unless it reopens the claim based on new and material 
evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).

A September 1976 entrance medical examination report 
documents defective vision.  The veteran was seen several 
times in active service for eye pain, bilaterally.  He was 
treated for right eye conjunctivitis in 1977; he was treated 
for a lump on the lower left eyelid in 1976.  Impaired visual 
acuity also is documented in the March 1979 separation 
medical examination.  

Post-service VA outpatient treatment records, dated within 
the last several years and added to the claims folder after 
July 1998, document diagnoses to include strabismus, 
cataracts, myopia, refractive error, exotropia, presbyopia, 
and glaucoma.  Such evidence documents present manifestation 
of chronic eye disabilities.  The Board concludes it is new 
and material evidence and hereby reopens the claim.  The 
claim is granted only to this extent.  The reopened claim 
requires further evidentiary development, as set forth below.  

Without deciding whether notice and assistance requirements 
have been satisfied on the issue of whether new and material 
evidence has been received to reopen the claim, the Board 
concludes that governing law does not preclude present 
adjudication favorable to the veteran by reopening the claim 
and granting the claim only to that extent.  Such action, at 
this point, poses no risk of prejudice.  See generally 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

New and material evidence having been received, the 
previously denied claim of entitlement to service connection 
for bilateral eye disability is reopened, and is granted only 
to this extent.  

REMAND

First, the record indicates that the veteran had either 
Reserves service or National Guard service after conclusion 
of active duty in September 1979, through the 1980s.  The 
exact dates of such service remain unverified.  The veteran 
does not explicitly contend that he was treated for any 
claimed disorder while in the Reserves or the National Guard.  
However, for the sake of completeness of records that could 
be pertinent to the service connection claims, exact dates 
and nature of National Guard or Reserves service should be 
verified.  Also, any service medical records associated with 
such service should be obtained. 

Second, the veteran appears to have indicated in a statement 
received in January 2001 that he was treated for gastritis 
and vision problems at the Mayaguez, Puerto Rico, VA medical 
facility since 1984.  The earliest VA medical records in the 
claims folder are dated in 1997.  On remand, any missing VA 
clinical records, to include those from Mayaguez dated before 
1997, should be obtained.  

Third, with respect to the psychiatric disorder claim, no 
38 U.S.C.A. § 5103(a) notice is documented in the claims 
file.  This should be done on remand.

Fourth, with respect to the gastritis claim, in November 
1978, the veteran was diagnosed with gastritis with 
complaints of nausea, stomach ache, and chills, reportedly 
experienced for a day.  The March 1979 separation medical 
examination report documents no clinical finding of 
gastrointestinal abnormality.  While that examination was 
performed months before discharge, the veteran's September 
1979 statement provides that there is no change in medical 
condition since the performance of the separation 
examination.  Recent VA clinical records document diagnoses 
of gastritis and gastroesophageal reflux disease (GERD).  A 
medical examination is warranted to determine whether there 
is an etiological nexus between gastritis noted in service 
and any present gastrointestinal disability.

Finally, with respect to the eye disability claim (reopened), 
as explained above, the veteran's defective vision was noted 
upon entrance into active service.  He was treated for 
various eye problems in service.  At separation, defective 
vision was again noted.  Contemporaneous VA clinical records 
document manifestation of various eye disorders that 
adversely affect visual acuity.  A VA medical examination is 
needed to determine etiology of present eye disorders and 
defective vision.  The examination also should address 
whether the veteran had pre-existing vision or eye 
disorder(s) and/or whether any such disorder is congenital or 
developmental in nature.  If it is determined that the 
veteran entered service with pre-existing eye disorder(s), 
then it also must be determined whether any such disorder(s) 
became aggravated beyond a normal progress of the disease 
during active service.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

Accordingly, the case is REMANDED for the following actions:

1.  Verify the dates and nature of the 
veteran's Reserves or National Guard 
service.  Obtain any service medical 
records from such service period(s).  

2.  Ask the veteran to specify which 
doctors or medical facilities treated him 
for the disabilities claimed.  He should 
provide written records release 
authorizations to enable VA to obtain any 
pertinent private medical records.   

3.  Provide the veteran with notice, 
pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), concerning his claim 
for service connection for a psychiatric 
disorder.  

4.  Ensure that any missing VA clinical 
records from the Mayaguez and San Juan 
facilities, including records from 
Mayaguez facility pre-dating 1997, and any 
clinical records from either facility more 
contemporaneous than those already in the 
claims folder, are obtained.      

5.  After completing the above, schedule 
the veteran for VA examination(s) by a 
medical doctor(s) to determine what 
gastrointestinal and eye disabilities the 
veteran currently has.  For each 
diagnosis, the examiner should opine 
whether it is at least as likely as not 
(by a probability of 50 percent), more 
likely than not (by a probability higher 
than 50 percent), or less likely than not 
(by a probability less than 50 percent), 
etiologically related to service.  

Specifically, the examiner is asked to 
opine whether any present gastrointestinal 
disability is at least as likely as not 
related to the November 1978 diagnosis of 
gastritis.        

With respect to the eye disability claim, 
the examiner should explicitly opine 
whether the veteran entered active service 
with pre-existing vision defect or eye 
disease(s) or disorder(s), and if so, 
whether any disease or disorder became 
aggravated beyond a normal progress of the 
disease during service.  He should also 
state whether any present eye disorder is 
congenital or developmental in nature or 
classified as a refractive error.  

The examiner should fully explain the 
rationale for any etiology opinion given.  
If any opinion calls for conjecture or 
speculation, then the examiner should so 
state and explain why.

Make the veteran's claims file, which 
should include all evidence and 
information obtained as a result of the 
above remand directives, available to the 
examiner(s).  


6.  After completing the above, 
readjudicate the claim based on the whole 
record.  If any benefit sought remains 
denied, then issue an updated Supplemental 
Statement of the Claim that includes a 
summary of controlling law and regulations 
and evidence of record.  Provide the 
veteran and his representative an 
opportunity to respond.  Thereafter, 
return the appeal to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims that remanded by the Board or by the U.S. Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


